Opinion by
Trexler, J.,
The parties were members of an unincorporated association known as the Lackawanna Grange Produce Association. The company became insolvent and plaintiffs, having filed a bill, a receiver was appointed. When this case was presented to us in 72 Pa. Superior Ct. 603, we indicated how the relative rights of the parties could be enforced.
The receiver presented a return to court showing, the indebtedness of the association, the cost of administration of the receivership, a list of stockholders and amount of stock subscribed by each member and asked that an assessment of $12.50 be made on each share, that amount being fixed as sufficiently large to liquidate the obligations of the company, any excess to be returned to the contributing shareholders. A decree nisi was entered ordering the assessment. To this decree exceptions were filed. The first exception was that no notice of the assessment had been given prior to the service of the report upon counsel. Second that no testimony had been taken showing who the stockholders were or the amount of stock held. Third that there was no authority in law for the making of the assessment.
There seems to have been no wrong done to these plaintiffs, which needs to be redressed. The absence of notice harmed them nothing for they had their day in court before the decree became final, neither have they produced any testimony supporting the allegation that no notice was given to them. As to the exception that no testimony had been taken to the number and holdings of the members, the receiver, no doubt, had the records of the association and ascertained from them who the members were. The appellants did not challenge the correctness of the statement as presented by the receiver. Moreover the lower court states that the facts were averred in the bill and admitted in the answer and there is nothing before us to impeach this statement. As to the third exception, the authority of the receiver to make assessment, *449is not before us. Tbe court made tbe assessment, tbe receiver merely furnished the data, showing what the assessment should be and suggested the amount. Had any wrong been done to the defendants, they could have had all the matters properly presented to the court by depositions. They failed to do this. When the receiver files his final account, the correctness of it is open to attach. If any excess of money remains, the defendants with the other shareholders will get it.
All of the assignments are overruled, the decree is affirmed, the appellants to pay the costs.